As filed with the Securities and Exchange Commission on August 13, 2010. Registration No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. PRINCIPAL FUNDS, INC. f/k/a Principal Investors Fund, Inc. (Exact name of Registrant as specified in charter) 680 8th Street, Des Moines, Iowa 50392-2080 (Address of Registrant's Principal Executive Offices) 515-248-3842 (Registrant's Telephone Number, Including Area Code) Michael D. Roughton Counsel, Principal Funds, Inc. 711 High Street Des Moines, Iowa 50392-2080 (Name and Address of Agent for Service) Copies of all communications to: John W. Blouch Dykema Gossett PLLC 1treet, N.W. Washington, D.C. 20005-3353 202-906-8714; 202-906-8669 (Fax) Approximate date of proposed public offering: As soon as practicable after this Registration Statement becomes effective. Title of Securities Being Registered: R-1, R-2, R-3, R-4, R-5, and Institutional Class Shares common stock, par value $.01 per share. No filing fee is due because an indefinite number of shares have been registered in reliance on Section 24(f) under the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective on September 12, 2010, pursuant to Rule 488. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 , 2010 Dear Shareholder: A Special Meeting of Shareholders of Principal Funds, Inc. (PFI) will be held at 680 8th Street, Des Moines, Iowa 50392-2080, on November 4, 2010 at 10 a.m., Central Time. At the meeting, shareholders of the SmallCap Value Fund I (the Acquired Fund) will be asked to consider and approve a Plan of Acquisition (the Plan) providing for the reorganization of the SmallCap Value Fund I into the SmallCap Value Fund II (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R- 2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on November 12, 2010. All share classes of the Acquired Fund will vote in the aggregate and not by class with respect to the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired Fund and the Acquiring Fund. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in securities of small-capitalization companies while pursuing a value orientation to investing. The Acquiring Fund has a lower advisory fee rate and is expected to have lower direct expense ratios following the Reorganization. The Acquiring Fund has outperformed the Acquired Fund over the one, three, and five year periods ended March 31, 2010. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The value of your investment will not be affected by the Reorganization. Furthermore, in the opinion of legal counsel, no gain or loss will be recognized by any shareholder for federal income tax purposes as a result of the Reorganization. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a proxy card for shares of the Acquired Fund you owned as of August 30, 2010, the record date for the Meeting. The Proxy Statement/Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your proxy card(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by November 3, 2010. As a convenience, we offer three options by which to vote your shares: By Internet: Follow the instructions located on your proxy card. By Phone: The phone number is located on your proxy card. Be sure you have your control number, as printed on your proxy card, available at the time you call. By Mail: Sign your proxy card and enclose it in the postage-paid envelope provided in this proxy package. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the SmallCap Value Fund I: Notice is hereby given that a Special Meeting of Shareholders (the Meeting) of the SmallCap Value Fund I, a separate series of Principal Funds, Inc. (PFI), will be held at 680 8 th Street, Des Moines, Iowa 50392-2080, on November 4, 2010 at 10 a.m., Central Time . A Proxy Statement/Prospectus providing information about the following proposal to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposal as well as any other business that may properly come before the Meeting or any adjournment thereof: Proposal: Approval of a Plan of Acquisition providing for the reorganization of the SmallCap Value Fund I (the Fund) into the SmallCap Value Fund II. The Board of Directors of PFI recommends that shareholders of the Fund vote FOR the Proposal. Approval of the Proposal will require the affirmative vote of the holders of at least a Majority of the Outstanding Voting Securities (as defined in the accompanying Proxy Statement/Prospectus) of the Fund. Each shareholder of record at the close of business on August 30, 2010 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President and Chief Executive Officer , 2010 Des Moines, Iowa PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080  PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD NOVEMBER 4, 2010 RELATING TO THE REORGANIZATION OF THE SMALLCAP VALUE FUND I INTO THE SMALLCAP VALUE FUND II This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the Board or Directors) of Principal Funds, Inc. (PFI) of proxies to be used at a Special Meeting of Shareholders of PFI to be held at 680 8th Street, Des Moines, Iowa 50392-2080, on November 4, 2010, at 10 a.m., Central Time (the Meeting). At the Meeting, shareholders of the SmallCap Value Fund I (the Acquired Fund) will be asked to consider and approve a proposed Plan of Acquisition (the Plan) providing for the reorganization of the Acquired Fund into the SmallCap Value Fund II (the Acquiring Fund). Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the Shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. If approved by shareholders of the Acquired Fund, the Reorganization is expected to occur immediately after the close of regularly scheduled trading on the NYSE on November 12, 2010 (the Effective Time). All share classes of the Acquired Fund will vote in the aggregate and not by class. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Form of Plan of Acquisition which is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PFI contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected the Acquired and Acquiring Funds during the fiscal year ended October 31, 2009. Copies of these reports may be obtained at no charge by calling our shareholder services department toll free at 1-800-247-4123. A Statement of Additional Information dated (the Statement of Additional Information) relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission (SEC) and is incorporated by reference into this Proxy Statement/Prospectus. PFIs Prospectus, dated March 1, 2010 and as supplemented, (File No. 033-59474) and the Statement of Additional Information for PFI, dated March 1, 2010 and as supplemented (PFI SAI), have been filed with the SEC and, insofar as they relate to the SmallCap Value Fund I, are incorporated by reference into this Proxy Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PFI at the address noted above or by calling our shareholder services department toll free at 1-800-222-5852. You may also call our shareholder services department toll fee at 1-800-222-5852 if you have any questions regarding the Reorganization. PFI is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the 1940 Act) and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-5850). Such materials are also available on the SECs EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SECs Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is , 2010. TABLE OF CONTENTS Page INTRODUCTION 3 THE REORGANIZATION 3 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE SMALLCAP VALUE FUND I INTO THE SMALLCAP VALUE FUND II 4 Comparison of Acquired and Acquiring Funds 4 Comparison of Investment Objectives and Strategies 4 Fees and Expenses of the Funds 6 Comparison of Principal Investment Risks 8 Performance 9 INFORMATION ABOUT THE REORGANIZATION 10 Plan of Acquisition 10 Reasons for the Reorganization 10 Board Consideration of the Reorganization 10 Description of the Securities to Be Issued 11 Federal Income Tax Consequences 11 CAPITALIZATION 12 ADDITIONAL INFORMATION ABOUT THE FUNDS 13 Certain Investment Strategies and Related Risks of the Funds 13 Multiple Classes of Shares 16 Costs of Investing in the Funds 16 Distribution Plans and Intermediary Compensation 17 Other Payments to Financial Intermediaries 18 Pricing of Fund Shares 19 Purchase of Fund Shares 20 Redemption of Fund Shares 22 Exchange of Fund Shares 24 Frequent Purchases and Redemptions 25 Dividends and Distributions 26 Tax Considerations 26 Portfolio Holdings Information 27 VOTING INFORMATION 27 OUTSTANDING SHARES AND SHARE OWNERSHIP 28 FINANCIAL HIGHLIGHTS 30 FINANCIAL STATEMENTS 34 LEGAL MATTERS 34 OTHER INFORMATION 34 APPENDIX A Form of Plan of Acquisition A-1 APPENDIX B Description of Index B-1 INTRODUCTION This Proxy Statement/Prospectus is being furnished to shareholders of the Acquired Fund to provide information regarding the Plan and the Reorganization. Principal Funds, Inc. PFI is a Maryland corporation and an open-end management investment company registered with the SEC under the Investment Company Act of 1940, as amended (1940 Act). PFI currently offers 64 separate series or funds (the PFI Funds), including the Acquired and Acquiring Funds. The sponsor of PFI is Principal Life Insurance Company (Principal Life), and the investment advisor to the PFI Funds is Principal Management Corporation (PMC). Principal Funds Distributor, Inc. (the Distributor or PFD) is the distributor for all share classes of the Acquired and Acquiring Funds. Principal Life, an insurance company organized in 1879 under the laws of Iowa, PMC and PFD are indirect, wholly-owned subsidiaries of Principal Financial Group, Inc. (PFG). Their address is the Principal Financial Group, Des Moines, Iowa 50392-2080. Investment Management . Pursuant to an investment advisory agreement with PFI with respect to the Acquired and Acquiring Funds, PMC provides investment advisory services and certain corporate administrative services to the Funds. As permitted by the investment advisory agreement, PMC has entered into sub-advisory agreements with respect to the Acquired and Acquiring Funds as follows: Acquired Fund Sub-Advisors SmallCap Value Fund I J.P. Morgan Investment Management, Inc. (J.P. Morgan) Mellon Capital Management Corporation (Mellon Capital) Acquiring Fund Sub-Advisors SmallCap Value Fund II Dimensional Fund Advisors (Dimensional) Los Angeles Capital Management and Equity Research, Inc. (L.A. Capital) Vaughan Nelson Investment Management, LP (Vaughan Nelson) PMC and each sub-advisor are registered with the SEC as investment advisors under the Investment Advisers Act of 1940. J.P. Morgan is located at 245 Park Avenue, 3rd Floor, New York, NY 10167. Mellon Capital is located at 500 Grant Street, Suite 4200, One Mellon Center, Pittsburgh, PA 15258. Dimensional is located at 6300 Bee Cave Road, Building One, Austin, TX 78746. L.A. Capital is located at 11150 Santa Monica Boulevard, Suite 200, Los Angeles, CA 90025. Vaughan Nelson is located at 600 Travis Street, Suite 6300, Houston, Texas 77002. THE REORGANIZATION At its meeting held on June 14, 2010, the Board, including all the Directors who are not interested persons (as defined in the 1940 Act) of PFI (the Independent Directors), approved the Reorganization pursuant to the Plan providing for the combination of the Acquired Fund into the Acquiring Fund. The Board concluded that the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. The factors that the Board considered in deciding to approve the Reorganization are discussed below under Information About the Reorganization  Board Consideration of the Reorganization. The Reorganization contemplates: (i) the transfer of all the assets, subject to all of the liabilities, of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund; (ii) the distribution to Acquired Fund shareholders of the Acquiring Fund shares; and (iii) the liquidation and termination of the Acquired Fund. As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. In the Reorganization, the Acquiring Fund will issue a number of shares with a total value equal to the total value of the net assets of the Acquired Fund, and each shareholder of the Acquired Fund will receive a number of full and fractional shares of the Acquiring Fund with a value equal to the value of that shareholders shares of the Acquired Fund, as of the close of regularly scheduled trading on the NYSE on the closing date of the Reorganization (the Effective Time). The closing date of the Reorganization is expected to be November 12, 2010. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and in the Form of Plan of Acquisition, which is attached hereto as Appendix A. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired Fund and the Acquiring Fund. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in securities of small-capitalization companies while pursuing a value orientation to investing. The Acquiring Fund has a lower advisory fee rate and is expected to have lower direct expense ratios following the Reorganization. The Acquiring Fund has outperformed the Acquired Fund over the one, three, and five year periods ended March 31, 2010. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. See Information About the Reorganization  Federal Income Tax Consequences. The Reorganization will not result in any material change in the purchase and redemption procedures followed with respect to the distribution of shares, which are the same for both funds. See Additional Information About the Funds  Purchase of Fund shares, Exchange of Fund Shares and Redemption of Fund shares. The Acquired Fund will pay a portion of the out-of-pocket fees and expenses incurred in connection with the Reorganization, including printing, mailing, and legal fees. This portion of the fees and expenses and fees is expected to total $22,455. PMC will cover any remanding expenses which are estimated to be $12,601. The Acquired Fund, who is expected to achieve the greatest benefit from the Reorganization, will pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. It is expected that 41% of the portfolio securities of the Acquired Fund will be disposed of. The estimated loss, including trading costs, would be $188,000 on a U.S. GAAP basis. The estimated per share capital gain would be $10,102,000 ($0.86 per share). PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE SMALLCAP VALUE FUND I INTO THE SMALLCAP VALUE FUND II Shareholders of the SmallCap Value Fund I (the Acquired Fund) are being asked to approve the reorganization of the Acquired Fund into the SmallCap Fund II (the Acquiring Fund.) Comparison of Acquired and Acquiring Funds The following table provides comparative information with respect to the Acquired and Acquiring Funds. As indicated in the table, the Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in securities of small-capitalization companies while pursuing a value orientation to investing. The Funds differ principally in that the Acquired Fund may hold foreign securities and may invest in initial public offerings. Further, the Acquiring Fund is currently being used as part of a fund of funds strategy. Each of the Funds has multiple sub-advisors, and PMC actively manages a portion of the assets of each Fund. SmallCap Value Fund I SmallCap Value Fund II (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of April 30, 2010 (unaudited): $161,817,000 $765,040,000 Investment Advisor: PMC Sub-Advisors and Portfolio Managers: J.P. MORGAN DIMENSIONAL Christopher T. Blum (since 2002). Mr. Blum (Chief Investment Stephen A. Clark (since 2008). Mr. Clark (Senior Portfolio Officer of the U.S. Behavioral Finance Group) has been with J.P. Manager, Vice President, and chairman of the Investment Morgan since 2001. He earned a BBA in Finance from Bernard M. Committee) has been with Dimensional since 2001. He earned a Baruch School of Business. Mr. Blum has earned the right to use BS from Bradley University and an MBA from the Chartered Financial Analyst designation. the University of Chicago. Dennis S. Ruhl (since 2005). Mr. Ruhl (Vice President, head of L.A. CAPITAL the U.S. Behavioral Finance Small Cap Equity Group) has been with J.P. Morgan since 1999. He earned BS degrees in David R. Borger (since 2009). Mr. Broger (Director of Research) Mathematics and Computer Science and an MEng in Computer co-founded L.A. Capital in 2002. He earned a BA from the Science from Massachusetts Institute of Technology. Mr. Ruhl has Wittenberg University and an MA and MBA from the University earned the right to use the Chartered Financial Analyst of Michigan. Mr. Borger has earned the right to use the Chartered designation. Financial Analyst designation. MELLON CAPITAL Christine M. Kugler (since 2009). Ms. Kugler (Director of Implementation) has been with L.A. Capital since it was founded Ronald P. Gala (since 2002). Mr. Gala (Director, Senior Portfolio in 2002. She earned a BA from the University of California, Santa Manager, Active Equity Strategies) has been with Mellon Capital Barbara. since 1993. He earned a BS in Business Administration from Duquesne University and an MBA in Finance from the University Stuart K. Matsuda (since 2009). Mr. Matsuda (Director of of Pittsburgh. Mr. Gala has earned the right to use the Trading) co-founded L.A. Capital in 2002. He earned a BBA from Chartered Financial Analyst designation. the University of Hawaii and an MBA from California State University Northridge. Peter D. Goslin (since 2005). Mr. Goslin (Vice President, Senior Portfolio Manager, Active Equities Strategies) has been with Hal W. Reynolds (since 2009). Mr. Reynolds (Chief Investment Mellon Capital since 1999. He earned a BS in Finance from St. Officer) co-founded L.A. Capital in 2002. He earned a BA from Vincent College and an MBA in Finance at the University of the University of Virginia and an MBA from the University of Notre Dame Graduate School of Business. Mr. Goslin has earned Pittsburgh. Mr. Reynolds has earned the right to use the Chartered the right to use the Chartered Financial Analyst designation. Financial Analyst designation. PMC Thomas D. Stevens (since 2009). Mr. Stevens (Chairman and President) co-founded L.A. Capital in 2002. He earned a BBA and Mariateresa Monaco (since 2009) . Ms. Monaco (Vice President- MBA from the University of Wisconsin. Mr. Stevens has earned Portfolio Manager) has worked as a portfolio manager for PMC the right to use the Chartered Financial Analyst designation. since 2009. Previously, she worked as a portfolio manager for Principal Global Investors, LLC, where she worked as a portfolio VAUGHAN NELSON manager since 2005. Prior to that, Ms. Monaco worked for Fidelity Management and Research. She earned a Masters degree Chris D. Wallis (since 2005). Mr. Wallis (Senior Portfolio in Electrical Engineering from Politecnico di Torino, Italy, a Manager) has been with Vaughan Nelson since 1999. He earned a Masters degree in Electrical Engineering from Northeastern BBA in Accounting from Baylor University and an MBA from University, and an MBA from the Sloan School of Management at Harvard Business School. Mr. Wallis has earned the right to use the Massachusetts Institute of Technology. the Chartered Financial Analyst designation. Scott J. Weber (since 2005). Mr. Weber (Portfolio Manager) has been with Vaughan Nelson since 2003. He earned a BS in Natural Resources from The University of the South and an MBA from Tulane University. Mr. Weber has earned the right to use the Chartered Financial Analyst designation. PMC Mariateresa Monaco (see biography under Acquired Fund) Comparison of Investment Objectives and Strategies Investment Objective: Both Funds seek to provide long-term growth of capital. Principal Investment Strategies: The Fund invests primarily in a diversified group of equity Under normal circumstances, the Fund invests at least 80% of its securities of U.S. companies with small market capitalizations net assets (plus any borrowings for investment purposes) in equity (those with market capitalizations similar to companies in the securities of U.S. companies with small market capitalizations Russell 2000® Value Index (as of the most recent calendar year (those with market capitalizations similar to companies in the end, this range was between approximately $0.01 billion and $3.4 Russell 2000 Value Index (as of the most recent calendar year end, billion)) at the time of purchase. Market capitalization is defined this range was between approximately $0.01 billion and $3.4 as total current market value of a company's outstanding common billion)) or in securities with market capitalizations of $3.5 billion stock. Under normal conditions, the Fund invests at least 80% of or less at the time of purchase. Market capitalization is defined as its net assets in equity securities of such companies. The Fund total current market value of a company's outstanding common invests in value stocks; value orientation emphasizes buying stock. The Fund invests in value stocks; value orientation stocks at less than their expected investment value and avoiding emphasizes buying stocks at less than their expected investment stocks whose price has been artificially built up. The Funds assets value and avoiding stocks whose price has been artificially built may be invested in foreign securities. The Fund may invest in real up. This Fund may be used as part of a fund of funds strategy. estate investment trusts in an attempt to achieve its investment objective. The Fund may also purchase securities issued as part of, Dimensional invests Fund assets primarily in a diversified group or a short period after, companies initial public offerings of equity securities of small cap U.S. companies which (IPOs), and may at times dispose of those shares shortly after Dimensional believes to be value stocks at the time of purchase. their acquisition. This Fund may be used as part of a fund of funds Dimensional considers small cap companies to be companies strategy. whose market capitalizations are generally in the lowest 10% of total market capitalization or companies whose market J.P. Morgan uses a combination of quantitative and fundamental capitalizations are smaller than the 1,000th largest U.S. company, research, and then implements a disciplined portfolio construction whichever results in the higher market capitalization break. Under process to build a portfolio. It seeks to enhance returns and reduce Dimensionals market capitalization guidelines described above, the volatility in the value of the Fund relative to that of the U.S. as of December 31, 2009, the market capitalization of a small cap small company value universe, represented by the Russell 2000® company was defined by the 10% market capitalization guideline, Value Index. J.P. Morgan continuously screens the small company which was $2,210 million or below. This dollar amount will universe to identify those companies that exhibit favorable change due to market conditions. valuation and momentum factor rankings. J.P. Morgan ranks these companies within economic sectors according to their relative Dimensional considers a security to be a value stock primarily attractiveness. J.P. Morgan then selects for purchase the because the companys shares have a high book value in relation companies it feels to be most attractive within each economic to their market value (a book to market ratio). In assessing sector. value, Dimensional may consider additional factors such as price to cash flow or price-to-earnings ratios, as well as economic Under normal market conditions, the portion of the Fund sub- conditions and developments in the issuers industry. The criteria advised by J.P. Morgan will have sector weightings comparable to Dimensional uses for assessing value are subject to change from that of the U.S. small company value universe though it may under time-to-time. or over-weight selected economic sectors. In addition, as a company moves out of the market capitalization range of the small Dimensional uses a market capitalization weighted approach in company universe, it generally becomes a candidate for sale. determining individual security weights. The higher the relative market capitalization of the security, the greater its representation In selecting investments for the Fund, Mellon Capital uses a in the Fund. Dimensional may adjust market capitalization weights disciplined investment process that combines fundamental after considering such factors as free float, momentum, trading analysis and risk management with a multi-factor model that strategies, liquidity management and other factors determined to searches for undervalued stocks. Undervalued stocks are those be appropriate by Dimensional given market conditions. selling at a low price relative to their profits and prospective Dimensional may deviate from market capitalization weighting to earnings growth. The stock evaluation process uses several limit or fix the exposure of the Fund to a particular issuer to a different characteristics, including changes in earnings estimates maximum proportion of the assets of the Fund. Dimensional also and change in valuation metrics, in an attempt to identify value may exclude the stock of a company that meets applicable market among individual stocks. capitalization criterion if Dimensional determines, in its judgment, Rather than using broad economic or market trends, Mellon that the purchase of such stock is inappropriate in light of other Capital selects stocks on a company-by-company basis. To ensure conditions. Such adjustments may result in a deviation from ample diversification, the portion of the Funds assets managed by traditional market capitalization weighting. Mellon Capital are allocated among industries and economic LA Capital employs a quantitative approach in selecting securities sectors in similar proportions to those of the Index. The portfolio it believes are favored in the current market environment. The is generally kept broadly diversified in an attempt to capture firms proprietary Dynamic Alpha Model seeks to identify opportunities that may be realized quickly during periods of investor preferences for specific risk characteristics by analyzing above-average market volatility. By maintaining such a diversified valuation, income statement, balance sheet, industry and market- stance, stock selection drives performance. based factors. Expected returns are calculated for a universe of PMC invests between 10% and 40% of the Fund's assets in small capitalization securities based on a securitys exposure, and common stocks. It employs an active, quantitative structured the Models expected return for each factor. equity strategy in an attempt to match or exceed the performance Through an optimization process, LA Capital seeks to control of the Fund's benchmark index (identified in the average annual portfolio risks and implementation costs while striving to generate total returns table below) with lower risk and improved consistent results versus the Russell 2000 Value Index. Portfolio predictability of returns for the entire Fund compared to the returns and risks are monitored daily by the investment team. Each benchmark index. This strategy applies a risk-controlled month, the firms Portfolio Review Committee formally reviews investment process that slightly over/underweights individual the portfolio for compliance with investment objectives and stocks relative to their weight in the Fund's benchmark index. guidelines. Vaughan Nelson invests in small capitalization companies with a focus on absolute return using a bottom-up value oriented investment process. Vaughan Nelson seeks companies with the following characteristics, although not all of the companies it selects will have these attributes:  companies earning a positive economic margin with stable-to- improving returns;  companies valued at a discount to their asset value; and  companies with an attractive dividend yield and minimal basis risk. In selecting investments, Vaughan Nelson generally employs the following strategy:  value driven investment philosophy that selects stocks selling at attractive values based upon anticipated fundamentals of the business. Vaughan Nelson selects companies that it believes are out-of-favor or misunderstood.  Vaughan Nelson starts with an investment universe of 5,000 securities, then, using value-driven screens, creates a research universe of companies with market capitalizations of at least $100 million;  uses fundamental analysis to construct a portfolio of securities that Vaughan Nelson believes has an attractive return potential. Vaughan Nelson will generally sell a stock when it reaches Vaughan Nelsons price target, when the issuer shows a deteriorating financial condition, or when it has repeated negative earnings surprises. PMC invests between 10% and 40% of the Fund's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Fund's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Fund compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index. Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. Fundamental Investment Restrictions: The Funds are subject to identical fundamental investment restrictions. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. The investment objective of each Fund may be changed by the Board of Directors of PFI without shareholder approval. Additional information about the investment strategies and the types of securities in which the Funds may invest is discussed below under Certain Investment Strategies and Related Risks of the Funds as well as in the Statement of Additional Information. The Statement of Additional Information provides further information about the portfolio manager(s) for each Fund, including information about compensation, other accounts managed and ownership of Fund shares. Fees and Expenses of the Funds The tables below compare the fees and expenses of the shares of the Acquired and Acquiring Funds. In the Reorganization, the holders of Class R-1, Class R-2, Class R-3, Class R-4, class R-5 ("Retirement Class shares") and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. Shareholder Fees (fees paid directly from your investment) The Retirement Class and Institutional Class shares are not subject to sales charges or redemption fees. Fees and Expenses as a % of average daily net assets The following table shows: (a) the ratios of expenses to average net assets of the Acquired Fund for the fiscal year ended October 31, 2009; (b) the ratios of expenses to average net assets of the Acquiring Fund for the fiscal year ended October 31, 2009; and (c) the pro forma expense ratios of the Acquiring Fund for the fiscal year ending October 31, 2009 assuming that the Reorganization had taken place at the commencement of the fiscal year ending October 31, 2009. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Acquired Total Fund Operating Total Management 12b-1 Other Fees and Expense Fee Operating Fees Fees Expenses Expenses Ratio Waiver Expenses (a) SmallCap Value Fund I (Acquired Fund) Class R-1 1.00% 0.35% 0.55% 0.04% 1.94% 0.02% 1.92% Class R-2 1.00% 0.30% 0.47% 0.04% 1.81% 0.02% 1.79% Class R-3 1.00% 0.25% 0.34% 0.04% 1.63% 0.02% 1.61% Class R-4 1.00% 0.10% 0.30% 0.04% 1.44% 0.02% 1.42% Class R-5 1.00% N/A 0.28% 0.04% 1.32% 0.02% 1.30% Institutional 1.00% N/A 0.03% 0.04% 1.07% 0.02% 1.05% (b) SmallCap Value Fund II ( Acquiring Fund) Class R-1 0.99% 0.35% 0.55% 0.06% 1.95% 0.02% 1.93% Class R-2 0.99% 0.30% 0.47% 0.06% 1.82% 0.02% 1.80% Class R-3 0.99% 0.25% 0.34% 0.06% 1.64% 0.02% 1.62% Class R-4 0.99% 0.10% 0.30% 0.06% 1.45% 0.02% 1.43% Class R-5 0.99% N/A 0.28% 0.06% 1.33% 0.02% 1.31% Institutional 0.99% N/A 0.04% 0.06% 1.09% 0.02% 1.07% (c) SmallCap Value Fund II (Acquiring Fund) (Pro forma assuming Reorganization) Class R-1 0.99% 0.35% 0.55% 0.06% 1.95% 0.02% 1.93% Class R-2 0.99% 0.30% 0.47% 0.06% 1.82% 0.02% 1.80% Class R-3 0.99% 0.25% 0.34% 0.06% 1.64% 0.02% 1.62% Class R-4 0.99% 0.10% 0.30% 0.06% 1.45% 0.02% 1.43% Class R-5 0.99% N/A 0.28% 0.06% 1.33% 0.02% 1.31% Institutional 0.99% N/A 0.03% 0.06% 1.08% 0.02% 1.06% (1) Principal has contractually agreed to limit the Acquired and Acquiring Funds Management Fees through the period ending February 28, 2011. The fee waiver will reduce the Funds Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis. The costs associated with the Reorganization are not reflected in the Annual Fund Operating Expenses table. The Acquired Fund will pay a portion of the costs associated with the Reorganization which are estimated to be $22,455. Assuming the Acquiring Fund experiences the expense ratios in the table above, shareholders of the Acquired Fund may expect the Acquiring Fund to recover the estimated expenses of the Reorganization in eighteen months. Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that fund expenses continue at the rates shown in the table above, that you invest $10,000 in the particular fund for the time periods indicated and that all dividends and distributions are reinvested. The examples also assume that your investment has a 5% return each year. The examples also take into account the relevant contractual expense limit until the date of expiration. The examples should not be considered a representation of future expense of the Acquired or Acquiring fund. Actual expense may be greater or less than those shown. If you sell your shares at the end of the period: 1 Year 3 Years 5 Years 10 Years SmallCap Value Fund I (Acquired Fund) Class R-1 $195 $607 $1,045 $2,262 Class R-2 $182 $567 $978 $2,125 Class R-3 $164 $512 $884 $1,931 Class R-4 $145 $453 $785 $1,722 Class R-5 $132 $416 $721 $1,588 Institutional $107 $338 $588 $1,304 SmallCap Value Fund II (Acquiring Fund) Class R-1 $196 $610 $1,050 $2,273 Class R-2 $183 $570 $983 $2,135 Class R-3 $165 $515 $890 $1,942 Class R-4 $146 $456 $790 $1,733 Class R-5 $133 $419 $727 $1,599 Institutional $109 $344 $599 $1,327 SmallCap Value Fund II (Acquiring Fund) Class R-1 $196 $610 $1,050 $2,273 (Pro forma assuming Reorganization) Class R-2 $183 $570 $983 $2,135 Class R-3 $165 $515 $890 $1,942 Class R-4 $146 $456 $790 $1,733 Class R-5 $133 $419 $727 $1,599 Institutional $108 $541 $593 $1,315 Investment Management Fees/Sub-Advisory Arrangements The Funds each pay their investment advisor, PMC, an advisory fee which for each Fund is calculated as a percentage of the Funds average daily net assets pursuant to the following fee schedule: SmallCap Value Fund I SmallCap Value Fund II (Acquired Fund) (Acquiring Fund) First $500 million 1.00% First $500 million 1.00% Next $500 million 0.98% Next $500 million 0.98% Next $500 million 0.96% Next $500 million 0.96% Over $1.5 billion 0.95% Over $1.5 billion 0.95% A discussion of the basis of the Boards approval of the advisory and sub-advisory agreements with respect to the Acquired and Acquiring Funds is available in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009. Comparison of Principal Investment Risks In deciding whether to approve the Reorganization, shareholders should consider the amount and character of investment risk involved in the respective investment objectives and strategies of the Acquired and Acquiring Funds. Because the Funds have the same investment objectives and substantially similar principal policies, the Funds risks are substantially similar. As described below, the Funds also have some different risks. Risks Applicable to both Funds: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free passthrough of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Risks Applicable to the Acquired Fund: Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Risk Applicable to the Acquiring Fund: Underlying Fund Risk. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides an indicator of the risks of investing in the Funds. The bar chart below shows how the Acquired Funds total return has varied year-by-year, while the table below shows each Funds performance over time (along with the returns of a broad-based market index for reference). Annual returns do not reflect any applicable sales charges and would be lower if they did. A Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principalfunds.com or by calling 1-800-222-5852. The R-1 Class shares of the Acquiring Fund were first sold on November 1, 2004. The other classes were first sold on June 1, 2004. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Acquiring Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. The R-1 Class shares of the Acquired Fund were first sold on November 1, 2004. The other classes were first sold on December 30, 2002. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Acquired Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Highest return for a quarter during the period of the bar chart above: Q2 '03 23.26% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -25.37% Calendar Year Total Return (%) as of 12/31 Each Year (Institutional Class Shares) SmallCap Value Fund II (Acquiring Fund) Highest return for a quarter during the period of the bar chart above: Q3 '09 23.87% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -27.06% Average Annual Total Returns (%) (with Maximum Sales Charge) for periods ended December 31, 2009 1 Year 5 Years Life of Fund SmallCap Value Fund I (Acquired Fund) Institutional Class Return Before Taxes 16.13% -2.07% 7.68% Institutional Class Return After Taxes on Distributions 15.95% -2.95% 6.59% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 10.73% -1.76% 6.53% Class R-1 15.24% -2.92% 6.75% Class R-2 15.36% -2.79% 6.88% Class R-3 15.52% -2.64% 7.05% Class R-4 15.80% -2.43% 7.28% Class R-5 15.91% -2.32% 7.41% Russell 2000 Value Index (reflects no deduction for fees, expenses, or taxes) 20.58% -0.01% 8.57% SmallCap Value Fund II (Acquiring Fund) Institutional Class Return Before Taxes 32.34% -0.31% 2.64% Institutional Class Return After Taxes on Distributions 32.18% -1.96% 1.11% Institutional Class Return After Taxes on Distributions and Sale of Fund Shares 21.02% -0.64% 1.91% Class R-1 31.19% -1.18% 1.75% Class R-2 31.55% -1.05% 1.87% Class R-3 31.69% -0.86% 2.06% Class R-4 32.00% -0.68% 2.24% Class R-5 32.16% -0.55% 2.38% Russell 2000 Value Index (reflects no deduction for fees, expenses, or taxes) 20.58% -0.01% 3.18% After-tax returns are shown for Institutional Class shares only and would be different for the other share classes. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or individual retirement accounts. INFORMATION ABOUT THE REORGANIZATION Plan of Acquisition The terms of the Plan are summarized below. The summary is qualified in its entirety by reference to the Form of the Plan which is attached as Appendix A to this Proxy Statement/Prospectus. Under the Plan, the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund. We expect that the closing date will be November 12, 2010, or such earlier or later date as PMC may determine, and that the Effective Time of the Reorganization will be as of the close of regularly scheduled trading on the NYSE (normally 3:00 p.m., Central Time) on that date. Each Fund will determine its net asset values as of the close of trading on the NYSE using the procedures described in its then current prospectus (the procedures applicable to the Acquired Fund and the Acquiring Fund are identical). The Acquiring Fund will issue to the Acquired Fund a number of shares of each share class with a total value equal to the total value of the net assets of the corresponding share class of the Acquired Fund outstanding at the Effective Time. Immediately after the Effective Time, the Acquired Fund will distribute to its shareholders Acquiring Fund shares of the same class as the Acquired Fund shares each shareholder owns in exchange for all Acquired Fund shares of that class. Acquired Fund shareholders will receive a number of full and fractional shares of the Acquiring Fund that are equal in value to the value of the shares of the Acquired Fund that are surrendered in the exchange. In connection with the exchange, the Acquiring Fund will credit on its books an appropriate number of its shares to the account of each Acquired Fund shareholder, and the Acquired Fund will cancel on its books all its shares registered to the account of that shareholder. After the Effective Time, the Acquired Fund will be dissolved in accordance with applicable law. The Plan may be amended, but no amendment may be made which in the opinion of the Board would materially adversely affect the interests of the shareholders of the Acquired Fund. The Board may abandon and terminate the Plan at any time before the Effective Time if it believes that consummation of the transactions contemplated by the Plan would not be in the best interests of the shareholders of either of the Funds. Under the Plan, the expenses and out-of-pocket fees incurred in connection with the Reorganization will be allocated between the Acquired Fund and PMC as described above. If the Plan is not consummated for any reason, the Board will consider other possible courses of action, including the liquidation (and termination) of the Acquired Fund. Reasons for the Reorganization The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired Fund and the Acquiring Fund. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have similar principal policies and risks in that both invest primarily in securities of small-capitalization companies while pursuing a value orientation to investing. The Acquiring Fund has a lower advisory fee rate and is expected to have lower direct expense ratios following the Reorganization. The Acquiring Fund has outperformed the Acquired Fund over the one, three, and five year periods ended March 31, 2010. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis, greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. Board Consideration of the Reorganization The Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1) the investment objectives and principal investment strategies and risks of the Funds; (2) identical fundamental investment restrictions; (3) estimated trading costs associated with disposing of any portfolio securities of the Acquired Fund and reinvesting the proceeds in connection with the Reorganization; (4) expense ratios of the Funds, including indirect expenses and pro forma expense ratios calculated on the basis of the direct expenses PMC anticipates the Acquiring Fund will incur post-merger; (5) comparative investment performance of and other information pertaining to the Funds (6) the prospects for growth of and for achieving economies of scale by the Acquired Fund in combination with the Acquiring Fund; (7) the absence of any material differences in the rights of shareholders of the Funds; (8) the financial strength, investment experience and resources of Dimensional, Vaughan Nelson and LA Capital who currently serve as sub- advisors to the Acquiring Fund; (9) any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; (10) the direct or indirect federal income tax consequences of the Reorganization, including the expected tax-free nature of the Reorganization and the impact of any federal income tax loss carry forwards and the estimated capital gain or loss expected to be incurred in connection with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund; (11) the fact that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder values; (12) the terms and conditions of the Plan; and (13) possible alternatives to the Reorganization. The Boards decision to recommend approval of the Reorganization was based on a number of factors, including the following: (1) it should be reasonable for shareholders of the Acquired Fund to have similar investment expectations after the Reorganization because the Funds have the same investment objectives and substantially similar principal investment strategies and risks; (2) Dimensional, Vaughan Nelson and LA Capital as sub-advisors responsible for managing the assets of the Acquiring Fund may be expected to provide high quality investment advisory services and personnel for the foreseeable future; (3) the Boards expectation, based on calculations of the direct expenses PMC anticipates the Acquiring Fund will incur post-merger, that the Acquiring Fund will incur lower direct expenses post-merger than the Acquired Fund incurred pre-merger; and (4) the combination of the Acquired and Acquiring Funds may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. Description of the Securities to Be Issued PFI is a Maryland corporation that is authorized to issue its shares of common stock in separate series and separate classes of series. Each of the Acquired and Acquiring Funds is a separate series of PFI, and the Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of common stock of the Acquiring Fund to be issued in connection with the Reorganization represent interests in the assets belonging to that series and have identical dividend, liquidation and other rights, except that expenses allocated to a particular series or class are borne solely by that series or class and may cause differences in rights as described herein. Expenses related to the distribution of, and other identified expenses properly allocated to, the shares of a particular series or class are charged to, and borne solely by, that series or class, and the bearing of expenses by a particular series or class may be appropriately reflected in the net asset value attributable to, and the dividend and liquidation rights of, that series or class. All shares of PFI have equal voting rights and are voted in the aggregate and not by separate series or class of shares except that shares are voted by series or class: (i) when expressly required by Maryland law or the 1940 Act and (ii) on any matter submitted to shareholders which the Board has determined affects the interests of only a particular series or class. The share classes of the Acquired Fund have the same rights with respect to the Acquired Fund that the share classes of the Acquiring Fund have with respect to the Acquiring Fund. Shares of both Funds, when issued, have no cumulative voting rights, are fully paid and non-assessable, have no preemptive or conversion rights and are freely transferable. Each fractional share has proportionately the same rights as are provided for a full share. Federal Income Tax Consequences To be considered a tax-free reorganization under Section 368 of the Internal Revenue Code of 1986, as amended (the Code), a reorganization must exhibit a continuity of business enterprise. Because the Acquiring Fund will use a portion of the Acquired Funds assets in its business and will continue the Acquired Funds historic business, the combination of the Acquired Fund into the Acquiring Fund will exhibit a continuity of business enterprise. Therefore, the combination will be considered a tax-free reorganization under applicable provisions of the Code. In the opinion of tax counsel to PFI, no gain or loss will be recognized by either of the Funds or their shareholders in connection with the combination, the tax cost basis of the Acquiring Fund shares received by shareholders of the Acquired Fund will equal the tax cost basis of their shares in the Acquired Fund, and their holding periods for the Acquiring Fund shares will include their holding periods for the Acquired Fund shares. Capital Loss Carryforward . As of October 31, 2009, the Acquired Fund had an accumulated capital loss carryforward of approximately $121,230,000 expiring between 2016 and 2017. After the Reorganization, these losses will be available to the Acquiring Fund to offset its capital gains, although the amount of offsetting losses in any given year may be limited. As a result of this limitation, it is possible that the Acquiring Fund may not be able to use these losses as rapidly as the Acquired Fund might have, and part of these losses may not be useable at all. The ability of the Acquiring Fund to utilize the accumulated capital loss carryforward in the future depends upon a variety of factors that cannot be known in advance, including the existence of capital gains against which these losses may be offset. In addition, the benefits of any capital loss carryforward currently are available only to shareholders of the Acquired Fund. After the Reorganization, however, these benefits will inure to the benefit of all shareholders of the Acquiring Fund. Distribution of Income and Gains. Prior to the Reorganization, the Acquired Fund, whose taxable year will end as a result of the Reorganization, will declare to its shareholders of record one or more distributions of all of its previously undistributed net investment income and net realized capital gain, including capital gains on any securities disposed of in connection with the Reorganization. Such distributions will be made to shareholders before the Reorganization. An Acquired Fund shareholder will be required to include any such distributions in such shareholders taxable income. This may result in the recognition of income that could have been deferred or might never have been realized had the Reorganization not occurred. The foregoing is only a summary of the principal federal income tax consequences of the Reorganization and should not be considered to be tax advice. There can be no assurance that the Internal Revenue Service will concur on all or any of the issues discussed above. You may wish to consult with your own tax advisors regarding the federal, state, and local tax consequences with respect to the foregoing matters and any other considerations which may apply in your particular circumstances. CAPITALIZATION The following tables show as of April 30, 2010: (i) the capitalization of the Acquired Fund; (ii) the capitalization of the Acquiring Fund; and (iii) the pro forma combined capitalization of the Acquiring Fund as if the Reorganization has occurred as of that date. As of April 30, 2010, the Acquired Fund had outstanding six classes of shares; Institutional, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5. As of April 30, 2010, the Acquiring Fund had outstanding seven classes of shares; Class J, Institutional, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5. The Acquired Fund will pay a portion of the expenses and out-of-pocket fees incurred in connection with the Reorganization including printing, mailing, and legal fees. The expenses and fees the Acquired Fund will pay are expected to total $22,455. Further, the Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The trading costs are estimated to be $188,000 with an approximate gain of $10,102,000 ($0.86 per shares) on a U.S. GAAP basis. Net Assets NAV Shares (000s) (000s) SmallCap Value Fund I (Acquired Fund) Institutional $125,783 $13.77 9,133 R-1 2,332 13.61 171 R-2 6,349 13.47 471 R-3 8,430 13.57 621 R-4 6,973 13.70 509 R-5 11,950 13.72 871 $161,817 11,776 SmallCap Value Fund II (Acquiring Fund) Class J $ 12,153 $8.97 1,355 Institutional 723,454 9.02 80,193 R-1 1,307 8.70 150 R-2 2,211 8.73 253 R-3 13,809 8.85 1,560 R-4 2,888 8.91 324 R-5 9,218 8.96 1,029 $765,040 84,864 Reduction in net assets and decrease in net asset values per share of the Acquired Fund to reflect the estimated expenses of the Reorganization Institutional (17) ** (1) R-1 (1) (0.01) *** R-2 (1) ** *** R-3 * ** *** R-4 (1) ** *** R-5 (2) ** *** Increase in shares outstanding of the Acquired Fund to reflect the exchange for shares of the Acquiring Fund Institutional 4,810 R-1 97 R-2 256 R-3 332 R-4 274 R-5 462 SmallCap Value Fund II (Acquiring Fund) (pro forma assuming Reorganization) Class J $12,153 $8.97 1,355 Institutional 849,220 9.02 94,135 R-1 3,638 8.70 418 R-2 8,559 8.73 980 R-3 22,239 8.85 2,513 R-4 9,860 8.91 1,107 R-5 21,166 8.96 2,362 $926,835 102,870 * Less than $500 ** Less than $0.005 per share *** Less than 500 shares ADDITIONAL INFORMATION ABOUT THE FUNDS Certain Investment Strategies and Related Risks of the Funds This section provides information about certain investment strategies and related risks of the Funds. The Statement of Additional Information contains additional information about investment strategies and their related risks. Some of the principal investment risks vary between the Funds and the variations are described above. The value of each Funds securities may fluctuate on a daily basis. As with all mutual funds, as the values of each Funds assets rise or fall, the Funds share price changes. If an investor sells Fund shares when their value is less than the price the investor paid, the investor will lose money. As with any security, the securities in which the Funds invest have associated risk. Market Volatility . The value of a funds portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the funds investments are concentrated in certain sectors, its performance could be worse than the overall market. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. It is possible to lose money when investing in the fund. Equity Securities. Equity securities include common stocks, preferred stocks, convertible securities, depositary receipts, rights, (a right is an offering of common stock to investors who currently own shares which entitle them to buy subsequent issues at a discount from the offering price), and warrants (a warrant is a certificate granting its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price). Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Management Risk. The Acquired Fund is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. For the Fund, if a sub-advisor's investment strategies do not perform as expected, the Fund could underperform other funds with similar investment objectives or lose money. Liquidity Risk . A fund is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the funds ability to sell particular securities or close derivative positions at an advantageous price. Funds with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Repurchase Agreements. Although not a principal investment strategy, the Funds may invest a portion of its assets in repurchase agreements. Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the Fund sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by a Fund collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the Fund holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected Fund bears a risk of loss. To minimize such risks, the Fund enters into repurchase agreements only with parties a Sub-Advisor deems creditworthy (those that are large, well-capitalized and well-established financial institutions). In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. Real Estate Investment Trusts . The Funds may invest in real estate investment trust securities, herein referred to as REITs. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, risks of default by borrowers, and self-liquidation. As an investor in a REIT, the Fund will be subject to the REITs expenses, including management fees, and will remain subject to the Funds advisory fees with respect to the assets so invested. REITs are also subject to the possibilities of failing to qualify for the special tax treatment accorded REITs under the Internal Revenue Code, and failing to maintain their exemptions from registration under the 1940 Act. Investment in REITs involves risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. Initial Public Offerings (IPOs) The Acquired Fund may invest in IPOs. An IPO is a companys first offering of stock to the public. IPO risk is that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. The purchase of IPO shares may involve high transaction costs. IPO shares are subject to market risk and liquidity risk. In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time. The limited number of shares available for trading in some IPOs may make it more difficult for a Fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected by substantial dilution in the value of their shares by sales of additional shares and by concentration of control in existing management and principal shareholders. When a Funds asset base is small, a significant portion of the Funds performance could be attributable to investments in IPOs because such investments would have a magnified impact on the Fund. As the Funds assets grow, the effect of the Funds investments in IPOs on the Funds performance probably will decline, which could reduce the Funds performance. Because of the price volatility of IPO shares, a Fund may choose to hold IPO shares for a very short period of time. This may increase the turnover of the Funds portfolio and lead to increased expenses to the Fund, such as commissions and transaction costs. By selling IPO shares, the Fund may realize taxable gains it will subsequently distribute to shareholders. Derivatives. To the extent permitted by its investment objectives and policies, the Acquiring Fund may invest in securities that are commonly referred to as derivative securities. Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a traditional security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices, or other financial indicators (reference indices). Some derivatives, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities. There are many different types of derivatives and many different ways to use them. Futures, forward contracts, and options are commonly used for traditional hedging purposes to attempt to protect a Fund from exposure to changing interest rates, securities prices, or currency exchange rates and for cash management purposes as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. The Funds may enter into put or call options, futures contracts, options on futures contracts, over-the-counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps), currency futures contracts and options, options on currencies, and forward currency contracts for both hedging and non-hedging purposes. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. A Fund will not hedge currency exposure to an extent greater than the approximate aggregate market value of the securities held or to be purchased by the Fund (denominated or generally quoted or currently convertible into the currency). The Funds may enter into forward commitment agreements (not as a principal investment strategy), which call for the Fund to purchase or sell a security on a future date at a fixed price. Each of the Funds may also enter into contracts to sell its investments either on demand or at a specific interval. Generally, no Fund may invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the Fund or the reference currency relates to an eligible investment for the Fund. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. If a Funds Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the Funds investment, these techniques could result in a loss. These techniques may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. The risks associated with derivative investments include:  the risk that the underlying security, interest rate, market index, or other financial asset will not move in the direction the Sub-Advisor anticipated;  the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired;  the risk that adverse price movements in an instrument can result in a loss substantially greater than a Funds initial investment; and  the possibility that the counterparty may fail to perform its obligations. For currency contracts, there is also a risk of government action through exchange controls that would restrict the ability of the Fund to deliver or receive currency. Foreign Investing. The Funds may invest in securities of foreign companies but not as a principal investment strategy. For the purpose of this restriction, foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of Fund assets is not invested and earning no return. If a Fund is unable to make intended security purchases due to settlement problems, the Fund may miss attractive investment opportunities. In addition, a Fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect a Funds investments in those countries. In addition, a Fund may also suffer losses due to nationalization, expropriation or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility, or exchange rates could result in investment losses for a Fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to Fund investors. To protect against future uncertainties in foreign currency exchange rates, the funds are authorized to enter into certain foreign currency exchange transactions. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Funds intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which a Fund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of a Funds portfolio. A Fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. A Fund may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the risks of the foreign securities to which they relate. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the Fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital, and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values, and other protectionist measures imposed or negotiated by the countries with which they trade. Small Capitalization Companies. The Funds may invest in securities of companies with small market capitalizations as a principal investment strategy. Market capitalization is defined as total current market value of a companys outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companys growth prospects. As a result, these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the companys management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Underlying Funds. The Acquired and Acquiring Funds are underlying funds to certain PFI and Principal Variable Contracts Funds, Inc. (PVC) fund of funds. An underlying fund may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may accelerate the realization of taxable income if sales of portfolio securities result in gains, and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an underlying fund, the loss of assets to the underlying fund could result in increased expense ratios for that fund. Principal and the Sub-Advisors for the funds of funds are committed to minimizing the potential impact of underlying fund risk on underlying funds to the extent consistent with pursuing the investment objectives of the fund of funds which it manages. The following table shows the percentage of the outstanding shares of the Acquiring Fund owned by the Principal LifeTime Funds as of October 31, 2009. Principal Principal Principal Principal Principal Principal Principal Principal Principal Principal LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime Fund Fund Fund Fund Fund Fund Fund Fund Fund Fund SmallCap Value Fund I 1.17% 0.62% 4.58% 0.94% 13.38% 0.76% 8.80% 0.33% 4.23% 0.05% Securities Lending Risk. To earn additional income, each Fund may lend portfolio securities to approved financial institutions. Risks of such a practice include the possibility that a financial institution becomes insolvent, increasing the likelihood that the Fund will be unable to recover the loaned security or its value. Further, the cash collateral received by the Fund in connection with such a loan may be invested in a security that subsequently loses value. Temporary Defensive Measures. From time to time, as part of its investment strategy, each Fund may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic or political conditions. To the extent that a Fund is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition, a Fund may purchase U.S. government securities, preferred stocks, and debt securities, whether or not convertible into or carrying rights for common stock. There is no limit on the extent to which the Funds may take temporary defensive measures. In taking such measures, a Fund may fail to achieve its investment objective. Portfolio Turnover . Portfolio Turnover is the term used in the industry for measuring the amount of trading that occurs in a funds portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Funds that engage in active trading may have high portfolio turnover rates. Funds with high turnover rates (more than 100%) often have higher transaction costs (that are paid by the Fund) which may lower the Funds performance and may generate short-term capital gains (on which taxes may be imposed even if no shares of the Fund are sold during the year). Turnover rates for each of the other Funds may be found in the Funds Financial Highlights table. Please consider all the factors when you compare the turnover rates of different funds. A fund with consistently higher total returns and higher turnover rates than another fund may actually be achieving better performance precisely because the managers are active traders. You should also be aware that the total return line in the Financial Highlights section reflects portfolio turnover costs. Multiple Classes of Shares The Board of Directors of PFI has adopted an 18f-3 Plan for each of the Funds. Under these plans, the Funds offer the following shares: Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class. The Acquiring Fund also offers Class J shares, however such shares are not offered through this prospectus. The shares are the same except for differences in class expenses, including any Rule 12b-1 fees and any applicable sales charges, excessive trading and other fees. Costs of Investing in the Funds Fees and Expenses of the Funds The fees and expenses of the Funds are described below. Depending on the class of your shares, you may incur one-time or ongoing fees or both. One-time fees include sales or redemption fees. Ongoing fees are the operating expenses of a Fund and include fees paid to the Funds manager, underwriter and others who provide ongoing services to the Fund. The Class R-1, R-2, R-3, R-4, and Class R-5 shares are collectively referred to herein as the "Retirement Class shares." Ongoing fees Ongoing Fees reduce the value of each share. Because they are ongoing, they increase the cost of investing in the Funds. Each Fund pays ongoing fees to PMC and others who provide services to the Fund. These fees include:  Management Fee  Through the Management Agreement with the Fund, PMC has agreed to provide investment advisory services and administrative services to the Fund.  Other Expenses  A portion of expenses that are allocated to all classes of the Fund.  Distribution Fee  Each of the Funds has adopted a distribution plan under Rule 12b-1 of the 1940 Act for its Retirement Class shares. Each Fund pays a distribution fee based on the average daily net asset value (NAV) of the Fund. These fees pay distribution and other expenses for the sale of Fund shares and for services provided to shareholders. Over time, these fees may exceed other types of sales charges.  Transfer Agent Fee. Principal Shareholder Services, Inc. (PSS) has entered into a Transfer Agency Agreement with the Fund under which PSS provides transfer agent services to the Funds at cost. Retirement Class Shares Only  Service Fee  PMC has entered into a Services Agreement with PFI under which PMC performs personal services for shareholders.  Administrative Service Fee  PMC has entered into an Administrative Services Agreement with PFI under which PMC provides transfer agent and corporate administrative services to the Fund. In addition, PMC has assumed the responsibility for communications with and recordkeeping services for beneficial owners of Fund shares. Institutional Class shares of the Funds also pay expenses of registering and qualifying shares for sale, the cost of producing and distributing reports and prospectuses to shareholders, and the cost of shareholder meetings held solely for Institutional Class shares respectively. Distribution Plans and Intermediary Compensation Institutional Class Shares Neither Fund has adopted a 12b-1 Plan for Institutional Class shares. Retirement Class Shares PFI has adopted Distribution and Service Plans under Rule 12b-1 under the 1940 Act (a 12b-1 plan) for the Class R-1, R-2, R-3, and R-4 shares of each Fund. Under the 12b-1 plan, the Funds will make payments from their assets attributable to the particular share class to PFD .for distribution-related expenses and for providing services to shareholders of that share class. Payments under the 12b-1 plans will not automatically terminate for funds that are closed to new investors or to additional purchases by existing shareholders. The Board will determine whether to terminate, modify, or leave unchanged the 12b-1 plan for any fund at the time the Board directs the implementation of the closure of the fund. Because Rule 12b-1 fees are ongoing fees, over time they will increase the cost of an investment in the Funds and may cost more than paying other types of sales charges. The maximum annual Rule 12b-1 distribution and/or service fee (as a percentage of average daily net assets) for each of the above classes of the Funds are set forth below: Share Class 12b-1 Fee R-1 0.35% R-2 0.30% R-3 0.25% R-4 0.10% Retirement Plan Services. Each Fund pays a Service Fee and Administrative Services Fee to PMC for providing services to retirement plan shareholders. PMC typically pays some or all of these fees to Principal Life Insurance Company, which has entered into an agreement to provide these services to the retirement plan shareholders. PMC may also enter into agreements with other intermediaries to provide these services, and pay some or all of the Fees to such intermediaries. Plan recordkeepers, who may have affiliated financial intermediaries that sell shares of the funds, may be paid additional amounts. In addition, financial intermediaries may be affiliates of entities that receive compensation from the Distributor for maintaining retirement plan platforms that facilitate trading by affiliated and non-affiliated financial intermediaries and recordkeeping for retirement plans. The amounts paid to plan recordkeepers for recordkeeping services, and their related service requirements may vary across fund groups and share classes. This may create an incentive for financial intermediaries and their Investment Representatives to recommend one fund complex over another or one class of shares over another. Other Payments to Financial Intermediaries If one mutual fund sponsor makes greater payments than another, your Financial Professional and his or her intermediary may have an incentive to recommend one fund complex over another. Similarly, if your Financial Professional or his or her intermediary receives more distribution assistance for one share class versus another, then they may have an incentive to recommend that share class. Financial Professionals who deal with investors on an individual basis are typically associated with an intermediary. Financial Professionals may receive some or all of the amounts paid to the intermediary with which he or she is associated. You can ask your Financial Professional for information about any payments he or she or the intermediary receives from the Distributor, its affiliates or the Fund and any services provided. Please speak with your Financial Professional to learn more about the total amounts paid to your Financial Professional and his or her intermediary by the Funds, the Distributor and its affiliates, and by sponsors of other mutual funds he or she may recommend to you. You should also carefully review disclosures made by your Financial Professional at the time of purchase. Although a Fund may use brokers who sell shares of the Funds to effect portfolio transactions, the sale of shares is not considered as a factor by the Funds Sub-Advisors when selecting brokers to effect portfolio transactions. Your intermediary may charge fees and commissions, including processing fees, in addition to those described in this prospectus. The amount and applicability of any such fee is determined and disclosed separately by the intermediary. You should ask your Financial Professional for information about any fees and/or commissions that are charged. Additionally, the Distributor and its affiliates will, in some cases, provide payments to reimburse directly or indirectly the costs incurred by intermediaries and their associated Financial Professionals in connection with educational seminars and training and marketing efforts related to the Funds for the intermediaries employees and representatives and/or their clients and potential clients. The costs and expenses associated with these efforts may include travel, lodging, entertainment, and meals. The Distributor will also, in some cases, provide payment or reimbursement for expenses associated with qualifying dealers conferences, transactions (ticket) charges, and general marketing expenses. Pricing of Fund Shares Each Funds shares are bought and sold at the current share price. The share price of each class of each Fund is calculated each day the NYSE is open (shares are not priced on the days on which the NYSE is closed for trading, generally New Years Day, Martin Luther King, Jr. Day, Washingtons Birthday/Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas). The share price is determined as of the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in good order by us at our transaction processing center in Canton, Massachusetts. In order for us to process your purchase order on the day it is received, we must receive the order (with complete information):  on a day that the NYSE is open and  prior to the close of trading on the NYSE (normally 3 p.m. Central Time). Orders received after the close of the NYSE or on days that the NYSE is not open will be processed on the next day that the NYSE is open for normal trading. If we receive an application or purchase request for a new mutual fund account or subsequent purchase into an existing account that is accompanied by a check and the application or purchase request does not contain complete information, we may hold the application (and check) for up to two business days while we attempt to obtain the necessary information. If we receive the necessary information within two business days, we will process the order using the next share price calculated. If we do not receive the information within two business days, the application and check will be returned to you. For all PFI Funds, the share price is calculated by:  taking the current market value of the total assets of the Fund  subtracting liabilities of the Fund  dividing the remainder proportionately into the classes of the Fund  subtracting the liability of each class  dividing the remainder by the total number of shares outstanding for that class. NOTES:  If market quotations are not readily available for a security owned by a Fund, its fair value is determined using a policy adopted by the Directors. Fair valuation pricing is subjective and creates the possibility that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security.  A Funds securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Generally, the values of foreign securities used in computing a Funds Net Asset Value (NAV) are the market quotations as of the close of the foreign market. Foreign securities and currencies are also converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The Fund has adopted policies and procedures to fair value some or all securities held by a Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Funds NAV is calculated. Significant events can be specific to a single security or can include events that affect a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. If the Manager believes that the market value of any or all of the foreign securities is materially affected by such an event, the securities will be valued, and the Funds NAV will be calculated, using the policy adopted by the Fund. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Fund may change on days when shareholders are unable to purchase or redeem shares.  Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. The Fund has a policy to value such securities at a price at which the Sub- Advisor expects the securities may be sold. Purchase of Fund Shares Institutional Class Shares Only eligible purchasers may buy Institutional Class shares of the Funds. At the present time, eligible purchasers include but are not limited to:  retirement and pension plans to which Principal Life Insurance Company (Principal Life) provides recordkeeping services;  separate accounts of Principal Life;  Principal Life or any of its subsidiaries or affiliates;  any fund distributed by Principal Funds Distributor, Inc. if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds;  clients of Principal Global Investors, LLC.;  sponsors, recordkeepers, or administrators of wrap account or mutual fund asset allocation programs or participants in those programs;  certain pension plans;  certain retirement account investment vehicles administered by foreign or domestic pension plans;  an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and  certain institutional clients that have been approved by Principal Life for purposes of providing plan record keeping. PMC reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. Shares may be purchased from the Distributor. There are no sales charges on Institutional Class shares of the Fund. There are no restrictions on amounts to be invested in Institutional Class shares of the Fund. Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor (generally an omnibus account or an institutional investor). Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in PMCs opinion, may be disruptive to the Fund. For these purposes, PMC may consider an investors trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Payments are to be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers' checks, credit card checks, and foreign checks. PMC may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by PFI, a Fund, PMC, any Sub-Advisor, or PFD. Retirement Class Shares The Retirement Class shares may be purchased through retirement plans, though not all plans offer each Fund. Such plans may impose fees in addition to those charged by the Funds. The services or share classes available to you may vary depending upon how you wish to purchase shares of the Fund. Each share class represents investments in the same portfolio of securities, but each class has its own expense structure, allowing you to choose the class that best meets your situation (not all classes are available to all plans). Each investors financial considerations are different. You should speak with your financial professional to help you decide which share class is best for you. Only eligible purchasers may buy Retirement Class shares of the Funds. At the present time, eligible purchasers include but are not limited to:  retirement and pension plans to which Principal Life Insurance Company ("Principal Life") provides recordkeeping services;  separate accounts of Principal Life;  Principal Life or any of its subsidiaries or affiliates;  any fund distributed by Principal Funds Distributor, Inc. if the fund seeks to achieve its investment objective by investing primarily in shares of mutual funds;  clients of Principal Global Investors, LLC.;  certain pension plans;  certain retirement account investment vehicles administered by foreign or domestic pension plans;  an investor who buys shares through an omnibus account with certain intermediaries, such as a broker-dealer, bank, or other financial institution, pursuant to a written agreement; and  certain retirement plan clients that have an approved organization for purposes of providing plan record keeping services. PMC reserves the right to broaden or limit the designation of eligible purchasers. Not all of the Funds are offered in every state. Please check with your financial advisor or our home office for state availability. Shares may be purchased from Principal Funds Distributor, Inc. The Distributor is an affiliate of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group. There are no sales charges on R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund. Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor (generally an omnibus account or an plan level account). Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not intend to permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in PMC's opinion, may be disruptive to the Fund. For these purposes, PMC may consider an investor's trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Payments may be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers' checks, credit card checks, and foreign checks. PMC may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been Bprovided or made by Principal Funds, a Fund, PMC, any Sub-Advisor, or Principal Funds Distributor, Inc. Redemption of Fund Shares Institutional Class Shares Institutional Class Shares of the Funds may be redeemed upon request. There is no charge for the redemption. Shares are redeemed at the NAV per share next computed after the request is received by a Fund in proper and complete form. The Funds generally send payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Retirement Class Shares Subject to any restrictions imposed by a plan, Retirement Class shares may be sold back to the Funds any day the NYSE is open. For more information about how to sell shares of a Fund, including any charges that a plan may impose, please consult the plan. The Funds generally sends payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Distributions in Kind. Payment for shares of the Funds tendered for redemption is ordinarily made by check. However, the Funds may determine that it would be detrimental to the remaining shareholders of a Fund to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the Funds may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Funds portfolio in lieu of cash. If a Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this prospectus. Redemption fees. The Fund board of directors has determined that it is not necessary to impose a fee upon the redemption of fund shares, because the Fund has adopted transfer restrictions as described in Exchange of Fund Shares. Exchange of Fund Shares An exchange between Funds is a redemption of shares of one Fund and a concurrent purchase of shares in another Fund with the redemption proceeds. A shareholder, including a beneficial owner of shares held in nominee name or a participant in a participant-directed employee benefit plan, may exchange Fund shares under certain circumstances. In addition to any restrictions an intermediary or an employee benefit plan imposes, Fund shares may be exchanged, without charge, for shares of any other Fund of the Principal Funds, provided that:  the shareholder has not exchanged shares of the Fund within 30 days preceding the exchange, unless the shareholder is exchanging into the Money Market Fund,  the share class of such other Fund is available through the plan, and  the share class of such other Fund is available in the shareholders state of residence. All exchanges completed on the same day are considered a single exchange for purposes of this exchange limitation. In addition, the Fund will reject an order to purchase shares of any Fund if the shareholder redeemed shares from that Fund within the preceding 30-day period. The 30-day exchange or purchase restriction does not apply to exchanges or purchases made on a scheduled basis such as scheduled periodic portfolio rebalancing transactions. If Fund shares are purchased through an intermediary that is unable or unwilling to impose the 30-day exchange restriction described above, Fund management may waive this restriction in lieu of the exchange limitation that the intermediary is able to impose if, in managements judgment, such limitation is reasonably likely to prevent excessive trading in Fund shares. In order to prevent excessive exchanges, and under other circumstances where the Fund Board of Directors or the Manager believes it is in the best interests of the Fund, the Fund reserves the right to revise or terminate this exchange privilege, limit the amount or further limit the number of exchanges, reject any exchange or close an account. Frequent Purchases and Redemptions The Funds are not designed for, and do not knowingly accommodate, frequent purchases and redemptions of fund shares by investors. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase these Funds. Frequent purchases and redemptions pose a risk to the Funds because they may:  Disrupt the management of the Funds by:  forcing the Funds to hold short-term (liquid) assets rather than investing for long-term growth, which results in lost investment opportunities for the Fund; and  causing unplanned portfolio turnover;  hurt the portfolio performance of the Funds; and  increase expenses of the Funds due to:  increased broker-dealer commissions and  increased recordkeeping and related costs. The Board of Directors of the Fund has adopted policies and procedures with respect to frequent purchases and redemptions of shares of the Funds. The Funds monitor shareholder trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. If we are not able to identify such excessive trading practices, the Funds and their shareholders may be harmed. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. Institutional Class Shares If we, or a Fund, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to:  Rejecting exchange instructions from the shareholder or other person authorized by the shareholder to direct exchanges;  Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1st class U.S. mail only and disallowing requests made by facsimile, overnight courier, telephone or via the internet;  Limiting the number of exchanges during a year;  Requiring a holding period of a minimum of 30 days before permitting exchanges among the Funds where there is evidence of at least one round-trip exchange (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption); and  Taking such other action as directed by the Fund. The Funds have reserved the right to accept or reject, without prior written notice, any exchange requests. In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, we will reverse the exchange. We will give you notice in writing in this instance. Retirement Class Shares The Funds have adopted an exchange frequency restriction, described above in Exchange of Fund Shares to limit excessive trading in fund shares. Dividends and Distributions Dividends are based on estimates of income, expenses, and shareholder activity for the Fund. Actual income, expenses, and shareholder activity may differ from estimates; consequently, differences, if any, will be included in the calculation of subsequent dividends. The Funds pay their net investment income to shareholders of record on the business day prior to the payment date. The Funds pay out their accumulated declared dividends annually. Net realized capital gains, if any, are distributed annually in December. Payments are made to shareholders of record on the business day prior to the payable date. Capital gains may be taxable at different rates, depending on the length of time that the Fund holds its assets. Dividend and capital gains distributions will be reinvested, without a sales charge, in shares of the Fund from which the distribution is paid. However, you may authorize the distribution to be:  invested in shares of another PFI Fund without a sales charge (distributions of a Fund may be directed only to one receiving Fund); or  paid in cash, if the amount is $10 or more. Generally, for federal income tax purposes, Fund distributions are taxable as ordinary income, except that any distributions of long-term capital gains will be taxed as such regardless of how long Fund shares have been held. Special tax rules apply to Fund distributions to Individual Retirement Accounts and other retirement plans. A tax advisor should be consulted to determine the suitability of the Fund as an investment by such a plan and the tax treatment of distributions by the Fund. A tax advisor can also provide information on the potential impact of possible foreign, state, and local taxes. A Funds investments in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. To the extent that distributions the Funds pay are derived from a source other than net income (such as a return of capital), a notice will be included in your quarterly statement pursuant to Section 19(a) of the 1940 Act and Rule 19a-1 disclosing the source of such distributions. Furthermore, such notices shall be posted monthly on our web site at www.principalfunds.com. You may request a copy of all such notices, free of charge, by telephoning 1-800-222-5852. The amounts and sources of distributions included in such notices are estimates only and you should not rely upon them for purposes of reporting income taxes. The Fund will send shareholders a Form 1099-DIV for the calendar year that will tell shareholders how to report these distributions for federal income tax purposes. NOTES:  A Funds payment of income dividends and capital gains has the effect of reducing the share price by the amount of the payment.  Distributions from a Fund, whether received in cash or reinvested in additional shares, may be subject to federal (and state) income tax.  For these reasons, buying shares of a Fund shortly before it makes a distribution may be disadvantageous to you. Tax Considerations Shareholders are responsible for federal income tax (and any other taxes, including state and local income taxes, if applicable) on dividends and capital gains distributions whether such dividends or distributions are paid in cash or reinvested in additional shares. Special tax rules apply to distributions to IRAs and other retirement accounts. You should consult a tax advisor to determine the suitability of the Fund as an investment by such a plan and the tax treatment of Fund distributions. Generally, dividends paid by the Funds from interest, dividends, or net short-term capital gains will be taxed as ordinary income. Distributions properly designated by the Fund as deriving from net gains on securities held for more than one year are taxable as such (generally at a 15% tax rate), regardless of how long you have held your shares. For taxable years beginning before January 1, 2011, distributions of investment income properly designated by the Fund as derived from qualified dividend income will be taxed at the rates applicable to long-term capital gains. A dividend or distribution made shortly after the purchase of shares of a Fund by a shareholder, although in effect a return of capital to that shareholder, would be taxable to that shareholder as described above, subject to a holding period requirement for dividends designated as qualified dividend income. Because of tax law requirements, you must provide the Funds with an accurate and certified taxpayer identification number (for individuals, generally a Social Security number) to avoid back-up withholding, which is currently imposed at a rate of 28%. Early in each calendar year, each Fund will notify you of the amount and tax status of distributions paid to you for the preceding year. Any gain resulting from the sale, redemption, or exchange of your shares will generally also be subject to tax. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state, and local taxes. Investments by a Fund in foreign securities may be subject to foreign withholding taxes. In that case, the Funds yield on those securities would be decreased. Shareholders of the Funds that invest in foreign securities may be entitled to claim a credit or deduction with respect to foreign taxes. In addition, the Funds investments in foreign securities or foreign currencies may increase or accelerate the Funds recognition of ordinary income and may affect the timing or amount of the Funds distributions. Investments by a Fund in certain debt instruments or derivatives may cause the Fund to recognize taxable income in excess of the cash generated by such instruments. As a result, the Fund could be required at times to liquidate other investments in order to satisfy its distribution requirements under the Code. The Funds use of derivatives will also affect the amount, timing, and character of the Funds distributions. The information contained in this Proxy Statement/Prospectus is not a complete description of the federal, state, local, or foreign tax consequences of investing in the Fund. You should consult your tax advisor before investing in the Fund. Portfolio Holdings Information A description of the PFIs policies and procedures with respect to disclosure of the Funds portfolio securities is available in the Statement of Additional Information. VOTING INFORMATION Voting procedures. If you complete and return the enclosed proxy ballot, the persons named as proxies will vote your shares as you indicate or for approval of each matter for which there is no indication. You may revoke your proxy at any time prior to the proxys exercise by: (i) sending written notice to the Secretary of Principal Funds, Inc. at Principal Financial Group, Des Moines, Iowa 50392-2080, prior to the Meeting; (ii) subsequent execution and return of another proxy prior to the Meeting; or (iii) being present and voting in person at the Meeting after giving oral notice of the revocation to the Chairman of the Meeting. Voting rights. Only shareholders of record at the close of business on August 30, 2010 (the Record Date), are entitled to vote. The shareholders of each class of shares of the Acquired Fund will vote together on the proposed Reorganization and on any other matter submitted to such shareholders. You are entitled to one vote on each matter submitted to the shareholders of the Acquired Fund for each share of the Fund that you hold, and fractional votes for fractional shares held. The Proposal requires for approval the affirmative vote of a Majority of the Outstanding Voting Securities, which is a term defined in the 1940 Act to mean, with respect to the Acquired Fund, the affirmative vote of the lesser of (1) 67% or more of the voting securities of the Fund present at the Meeting, if the holders of more than 50% of the outstanding voting securities of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding voting securities of the Fund. The number of votes eligible to be cast at the Meeting as of the Record Date and other share ownership information are set forth below under the heading Outstanding Shares and Share Ownership in this Proxy Statement/Prospectus. Quorum requirements. A quorum must be present at the Meeting for the transaction of business. The presence in person or by proxy of one- third of the shares of the Acquired Fund outstanding at the close of business on the Record Date constitutes a quorum for a meeting of that Fund. Abstentions and broker non-votes (proxies from brokers or nominees indicating that they have not received instructions from the beneficial owners on an item for which the broker or nominee does not have discretionary power) are counted toward a quorum but do not represent votes cast for any issue. Under the 1940 Act, the affirmative vote necessary to approve a Proposal may be determined with reference to a percentage of votes present at the Meeting, which would have the effect of counting abstentions as if they were votes against a Proposal. In the event the necessary quorum to transact business or the vote required to approve a proposal is not obtained at the Meeting, the persons named as proxies or any shareholder present at the Meeting may propose one or more adjournments of the Meeting in accordance with applicable law to permit further solicitation of proxies. Any such adjournment as to the Proposal or any other matter will require the affirmative vote of the holders of a majority of the shares of the Acquired Fund cast at the Meeting. The persons named as proxies and any shareholder present at the Meeting will vote for or against any adjournment in their discretion. Solicitation procedures. PFI intends to solicit proxies by mail. Officers or employees of PFI, PMC or their affiliates may make additional solicitations by telephone, internet, facsimile or personal contact. They will not be specially compensated for these services. Brokerage houses, banks and other fiduciaries may be requested to forward soliciting materials to their principals and to obtain authorization for the execution of proxies. For those services, they will be reimbursed by PMC for their out-of-pocket expenses. Expenses of the Meeting. The expenses of the Meeting will be treated as an expense related to the Reorganization and will be paid by the Acquired Fund. OUTSTANDING SHARES AND SHARE OWNERSHIP SmallCap Value Fund I SmallCap Value Fund II (Acquired Fund) (Acquiring Fund) Shares Shares Share Class Outstanding Share Class Outstanding A A C C Institutional Institutional J J R-1 R-1 R-2 R-2 R-3 R-3 R-4 R-4 R-5 R-5 FINANCIAL HIGHLIGHTS The financial highlights table for each of the Acquired Fund and the Acquiring Fund is intended to help investors understand the financial performance of each Fund for the past five fiscal years (or since inception in the case of a Fund in operation for less than five years). Certain information reflects financial results for a single share of a Fund. The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in a particular Fund (assuming reinvestment of all dividends and distributions). Information for the fiscal years ended October 31, 2005, through October 31, 2009, has been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, whose report, along with each Funds financial statements, is included in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009. Copies of this report are available on request as described above. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): (a) SMALLCAP VALUE FUND I Institutional shares Net Asset Value, Beginning of Period $ 10.82 $ 11.16 $ 18.42 $ 18.99 $ 17.37 $ 15.95 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .04 0.10 0.15 0 .11 0 .10 0.09 Net Realized and Unrealized Gain (Loss) on Investments 3 .03 (0 .30) (5 .93) 0 .46 2 .90 2.26 Total From Investment Operations 3 .07 (0 .20) (5 .78) 0 .57 3 .00 2.35 Less Dividends and Distributions: Dividends from Net Investment Income (0 .12) (0 .14) (0 .12) (0 .09) (0 .07) (0 .03) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .12) (0 .14) (1 .48) (1 .14) (1 .38) (0 .93) Net Asset Value, End of Period $ Total Return 28 .62% (c) (1 .69)% (33 .76)% 2.97% 18 .31% 15 .04% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 125,783 $ 189,525 $ 280,140 $ 394,734 $ 357,882 $ 202,697 Ratio of Expenses to Average Net Assets 1 .03% (d),(e) 1 .03% (e) 1 .02% 1.00% 1 .00% 1 .00% Ratio of Gross Expenses to Average Net Assets (f) 1 .06% (d)      Ratio of Net Investment Income to Average Net Assets 0 .70% (d) 1 .06% 1 .06% 0.60% 0 .57% 0 .52% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) SMALLCAP VALUE FUND I R-1 shares Net Asset Value, Beginning of Period $ 10.66 $ 10.94 $ 18.11 $ 18 .75 $ 17 .24 $ 16.04 Income from Investment Operations: Net Investment Income (Loss) (b) (0 .01) 0.01 0.02 (0 .05) (0 .05) (0 .05) Net Realized and Unrealized Gain (Loss) on Investments 3 .00 (0 .29) (5 .83) 0 .46 2 .87 2.17 Total From Investment Operations 2 .99 (0 .28) (5 .81) 0 .41 2 .82 2.12 Less Dividends and Distributions: Dividends from Net Investment Income (0 .04)     (0 .02) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .04)  (1 .36) (1 .05) (1 .31) (0 .92) Net Asset Value, End of Period $ 18 .11 $ 18 .75 $ Total Return 28 .13% (c) (2 .56)% (34 .37)% 2 .11% 17 .26% 13 .45% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 2,332 $ 1,852 $ 1,509 $ 2,937 $ 2,490 $ 130 Ratio of Expenses to Average Net Assets 1 .91% (d),(e) 1 .89% (e) 1 .90% 1 .88% 1 .88% 1 .88% Ratio of Net Investment Income to Average Net Assets (0 .24)% (d) 0 .15% 0 .17% (0 .28)% (0 .29)% (0 .30)% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) SMALLCAP VALUE FUND I R-2 shares Net Asset Value, Beginning of Period $ 10.55 $ 10.84 $ 17.94 $ 18.57 $ 17.07 $ 15.78 Income from Investment Operations: Net Investment Income (Loss) (b) (0 .01) 0.03 0.04 (0 .03) (0 .03) (0 .04) Net Realized and Unrealized Gain (Loss) on Investments 2.98 (0 .30) (5 .77) 0 .45 2 .84 2.25 Total From Investment Operations 2 .97 (0 .27) (5 .73) 0 .42 2 .81 2.21 Less Dividends and Distributions: Dividends from Net Investment Income (0 .05) (0 .02) (0 .01)   (0 .02) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .05) (0 .02) (1 .37) (1 .05) (1 .31) (0 .92) Net Asset Value, End of Period $ Total Return 28 .20% (c) (2 .44)% (34 .25)% 2 .18% 17 .39% 14 .27% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 6,349 $ 5,528 $ 6,494 $ 12,723 $ 19,158 $ 14,395 Ratio of Expenses to Average Net Assets 1 .78% (d),(e) 1 .77% (e) 1 .77% 1 .75% 1 .75% 1 .75% Ratio of Net Investment Income to Average Net Assets (0 .11)% (d) 0 .31% 0 .31% (0 .16)% (0 .19)% (0 .23)% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. (a) SMALLCAP VALUE FUND I R-3 shares Net Asset Value, Beginning of Period $ 10.63 $ 10.95 $ 18.11 $ 18.70 $ 17.15 $ 15.83 Income from Investment Operations: Net Investment Income (Loss) (b)  0.05 0.07 0 .01  (0 .01) Net Realized and Unrealized Gain (Loss) on Investments 3.00 (0 .31) (5 .83) 0 .45 2 .86 2.25 Total From Investment Operations 3 .00 (0 .26) (5 .76) 0 .46 2 .86 2.24 Less Dividends and Distributions: Dividends from Net Investment Income (0 .06) (0 .06) (0 .04)   (0 .02) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .06) (0 .06) (1 .40) (1 .05) (1 .31) (0 .92) Net Asset Value, End of Period $ Total Return 28 .34% (c) (2 .30)% (34 .15)% 2 .39% 17 .62% 14 .43% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 8,430 $ 8,191 $ 11,309 $ 19,382 $ 22,791 $ 12,127 Ratio of Expenses to Average Net Assets 1 .60% (d),(e) 1 .59% (e) 1 .59% 1 .57% 1 .57% 1 .57% Ratio of Net Investment Income to Average Net Assets 0 .08% (d) 0 .52% 0 .50% 0 .03% 0 .00% (0 .05)% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) SMALLCAP VALUE FUND I R-4 shares Net Asset Value, Beginning of Period $ 10.75 $ 11.07 $ 18.28 $ 18 .85 $ 17 .25 $ 15.90 Income from Investment Operations: Net Investment Income (Loss) (b) 0 .02 0.06 0.10 0 .04 0 .04 0.03 Net Realized and Unrealized Gain (Loss) on Investments 3 .01 (0 .29) (5 .89) 0 .46 2 .88 2.25 Total From Investment Operations 3 .03 (0 .23) (5 .79) 0 .50 2 .92 2.28 Less Dividends and Distributions: Dividends from Net Investment Income (0 .08) (0 .09) (0 .06) (0 .02) (0 .01) (0 .03) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .08) (0 .09) (1 .42) (1 .07) (1 .32) (0 .93) Net Asset Value, End of Period $ 18 .28 $ 18 .85 $ Total Return 28 .36% (c) (2 .05)% (33 .99)% 2 .57% 17 .87% 14 .59% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 6,973 $ 6,037 $ 5,929 $ 9,045 $ 4,794 $ 2,269 Ratio of Expenses to Average Net Assets 1 .41% (d),(e) 1 .40% (e) 1 .40% 1 .38% 1 .38% 1 .38% Ratio of Net Investment Income to Average Net Assets 0 .27% (d) 0 .67% 0 .67% 0 .22% 0 .20% 0 .15% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) SMALLCAP VALUE FUND I R-5 shares Net Asset Value, Beginning of Period $ 10.76 $ 11.10 $ 18.32 $ 18.89 $ 17.29 $ 15.91 Income from Investment Operations: Net Investment Income (Loss) (b) 0.03 0.08 0.11 0 .07 0 .06 0.04 Net Realized and Unrealized Gain (Loss) on Investments 3.03 (0 .32) (5 .89) 0 .45 2 .88 2.27 Total From Investment Operations 3 .06 (0 .24) (5 .78) 0 .52 2 .94 2.31 Less Dividends and Distributions: Dividends from Net Investment Income (0 .10) (0 .10) (0 .08) (0 .04) (0 .03) (0 .03) Distributions from Realized Gains   (1 .36) (1 .05) (1 .31) (0 .90) Total Dividends and Distributions (0 .10) (0 .10) (1 .44) (1 .09) (1 .34) (0 .93) Net Asset Value, End of Period $ Total Return 28 .57% (c) (2 .05)% (33 .89)% 2 .69% 17 .97% 14 .78% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 11,950 $ 14,870 $ 15,237 $ 26,176 $ 19,682 $ 11,704 Ratio of Expenses to Average Net Assets 1 .29% (d),(e) 1 .28% (e) 1 .28% 1 .26% 1 .26% 1 .26% Ratio of Net Investment Income to Average Net Assets 0 .42% (d) 0 .78% 0 .79% 0 .35% 0 .31% 0 .26% Portfolio Turnover Rate 50 .9% (d) 76 .2% 55 .9% 63 .2% 60 .4% 43 .1% (a) Six months ended April 30, 2010 (unaudited) . (b) Calculated based on average shares outstanding during the period. (c) Total return amounts have not been annualized. (d) Computed on an annualized basis. (e) Reflects Manager's contractual expense limit. (f) Excludes expense reimbursement from Manager. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): (a) (b) SMALLCAP VALUE FUND II Class J shares Net Asset Value, Beginning of Period $ 6.84 $ 4.14 Income from Investment Operations: Net Investment Income (Loss) (c) (0 .02) (0 .02) Net Realized and Unrealized Gain (Loss) on Investments 2 .15 2.72 Total From Investment Operations 2 .13 2.70 Net Asset Value, End of Period $ 8.97 $ 6.84 Total Return (d) 31 .14% (e) 65 .22% (e) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 12,153 $ 7,791 Ratio of Expenses to Average Net Assets 1 .93% (f),(g) 1 .93% (f),(g) Ratio of Gross Expenses to Average Net Assets (h) 2 .03% (f) 2 .61% (f) Ratio of Net Investment Income to Average Net Assets (0 .58)% (f) (0 .52)% (f) Portfolio Turnover Rate 49 .2% (f) 79 .1% (f) (a) SMALLCAP VALUE FUND II Institutional shares Net Asset Value, Beginning of Period $ 6.87 $ 6.97 $ 13.07 $ 13.98 $ 12.12 $ 10.35 Income from Investment Operations: Net Investment Income (Loss) (c) 0 .01 0.03 0.05 0 .04 0 .06  Net Realized and Unrealized Gain (Loss) on Investments 2 .17 0.50 (4 .36) 0 .42 2 .36 1.81 Total From Investment Operations 2 .18 0.53 (4 .31) 0 .46 2 .42 1.81 Less Dividends and Distributions: Dividends from Net Investment Income (0 .03) (0 .05) (0 .03) (0 .07)   Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions (0 .03) (0 .63) (1 .79) (1 .37) (0 .56) (0 .04) Net Asset Value, End of Period $ 9.02 $ 6.87 $ 6.97 $ $ $ Total Return 31 .75% (e) 10 .02% (37 .60)% 3.28% 20 .61% 17 .55% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 723,454 $ 319,448 $ 160,758 $ 343,408 $ 359,928 $ 293,375 Ratio of Expenses to Average Net Assets 0 .99% (f),(g) 1 .01% (g) 1 .02% 1.00% 1 .00% 1 .00% Ratio of Gross Expenses to Average Net Assets (i) 1 .02% (f) 1 .03%     Ratio of Net Investment Income to Average Net Assets 0 .32% (f) 0 .43% 0 .57% 0.27% 0 .49% (0 .03)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% (a) SMALLCAP VALUE FUND II R-1 shares Net Asset Value, Beginning of Period $ 6.64 $ 6.75 $ 12.78 $ 13 .75 $ 12 .02 $ 10.40 Income from Investment Operations: Net Investment Income (Loss) (c) (0 .02) (0 .03) (0 .03) (0 .09) (0 .04) (0 .10) Net Realized and Unrealized Gain (Loss) on Investments 2 .08 0.50 (4 .24) 0 .42 2 .33 1.76 Total From Investment Operations 2 .06 0.47 (4 .27) 0 .33 2 .29 1.66 Less Dividends and Distributions: Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.70 $ $ $ 12 .78 $ 13 .75 $ Total Return 31 .02% (e) 9 .18% (38 .13)% 2 .32% 19 .67% 15 .97% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 1,307 $ 741 $ 229 $ 321 $ 129 $ 12 Ratio of Expenses to Average Net Assets 1 .87% (f),(g) 1 .88% (g) 1 .90% 1 .88% 1 .88% 1 .88% Ratio of Net Investment Income to Average Net Assets (0 .53)% (f) (0 .45)% (0 .33)% (0 .72)% (0 .34)% (0 .85)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. (a) SMALLCAP VALUE FUND II R-2 shares Net Asset Value, Beginning of Period $ 6.65 $ 6.76 $ 12.77 $ 13 .72 $ 11 .99 $ 10.32 Income from Investment Operations: Net Investment Income (Loss) (c) (0 .01) (0 .02) (0 .02) (0 .07) (0 .03) (0 .09) Net Realized and Unrealized Gain (Loss) on Investments 2 .09 0.49 (4 .23) 0 .42 2 .32 1.80 Total From Investment Operations 2 .08 0.47 (4 .25) 0 .35 2 .29 1.71 Less Dividends and Distributions: Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.73 $ $ $ 12 .77 $ 13 .72 $ Total Return 31 .28% (e) 9 .16% (37 .99)% 2 .49% 19 .72% 16 .58% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 2,211 $ 2,226 $ 857 $ 1,721 $ 705 $ 503 Ratio of Expenses to Average Net Assets 1 .74% (f),(g) 1 .75% (g) 1 .77% 1 .75% 1 .75% 1 .75% Ratio of Net Investment Income to Average Net Assets (0 .38)% (f) (0 .31)% (0 .18)% (0 .56)% (0 .27)% (0 .75)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% (a) SMALLCAP VALUE FUND II R-3 shares Net Asset Value, Beginning of Period $ 6.74 $ 6.83 $ 12.87 $ 13.79 $ 12 .03 $ 10.33 Income from Investment Operations: Net Investment Income (Loss) (c) (0 .01) (0 .01)  (0 .08) (0 .01) (0 .07) Net Realized and Unrealized Gain (Loss) on Investments 2 .12 0.50 (4 .28) 0 .46 2 .33 1.81 Total From Investment Operations 2 .11 0.49 (4 .28) 0 .38 2 .32 1.74 Less Dividends and Distributions: Dividends from Net Investment Income       Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.85 $ 13 .79 $ Total Return 31 .31% (e) 9 .42% (37 .92)% 2 .71% 19 .91% 16 .85% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 13,809 $ 10,045 $ 5,552 $ 12,654 $ 3,772 $ 3,235 Ratio of Expenses to Average Net Assets 1 .56% (f),(g) 1 .57% (g) 1 .59% 1 .57% 1 .57% 1 .57% Ratio of Net Investment Income to Average Net Assets (0 .19)% (f) (0 .13)% 0 .00% (0 .60)% (0 .10)% (0 .62)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% (a) SMALLCAP VALUE FUND II R-4 shares Net Asset Value, Beginning of Period $ 6.78 $ 6.88 $ 12.94 $ 13 .85 $ 12 .05 $ 10.34 Income from Investment Operations: Net Investment Income (Loss) (c)   0.02 (0 .02) 0 .01 (0 .06) Net Realized and Unrealized Gain (Loss) on Investments 2 .13 0.51 (4 .32) 0 .42 2 .35 1.81 Total From Investment Operations 2 .13 0.51 (4 .30) 0 .40 2 .36 1.75 Less Dividends and Distributions: Dividends from Net Investment Income  (0 .03)  (0 .01)   Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions  (0 .61) (1 .76) (1 .31) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.91 $ $ $ 12 .94 $ 13 .85 $ Total Return 31 .49% (e) 9 .71% (37 .85)% 2 .89% 20 .22% 16 .95% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 2,888 $ 2,456 $ 1,973 $ 1,993 $ 1,231 $ 669 Ratio of Expenses to Average Net Assets 1 .37% (f),(g) 1 .38% (g) 1 .40% 1 .38% 1 .38% 1 .38% Ratio of Net Investment Income to Average Net Assets 0 .03% (f) 0 .08% 0 .18% (0 .15)% 0 .10% (0 .56)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. (a) SMALLCAP VALUE FUND II R-5 shares Net Asset Value, Beginning of Period $ 6.82 $ 6.92 $ 12.99 $ 13 .90 $ 12 .08 $ 10.34 Income from Investment Operations: Net Investment Income (Loss) (c)  0.01 0.03 (0 .02) 0 .03 (0 .03) Net Realized and Unrealized Gain (Loss) on Investments 2 .15 0.51 (4 .33) 0 .44 2 .35 1.81 Total From Investment Operations 2 .15 0.52 (4 .30) 0 .42 2 .38 1.78 Less Dividends and Distributions: Dividends from Net Investment Income (0 .01) (0 .04) (0 .01) (0 .03)   Distributions from Realized Gains  (0 .58) (1 .76) (1 .30) (0 .56) (0 .04) Total Dividends and Distributions (0 .01) (0 .62) (1 .77) (1 .33) (0 .56) (0 .04) Net Asset Value, End of Period $ 8.96 $ $ $ 12 .99 $ 13 .90 $ Total Return 31 .60% (e) 9 .76% (37 .75)% 3 .02% 20 .34% 17 .25% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 9,218 $ 7,404 $ 4,026 $ 3,703 $ 1,170 $ 123 Ratio of Expenses to Average Net Assets 1 .25% (f),(g) 1 .26% (g) 1 .28% 1 .26% 1 .26% 1 .26% Ratio of Net Investment Income to Average Net Assets 0 .11% (f) 0 .19% 0 .28% (0 .18)% 0 .23% (0 .28)% Portfolio Turnover Rate 49 .2% (f) 79 .1% 61 .6% 58 .7% 40 .4% 50 .8% (a) Six months ended April 30, 2010 (unaudited) . (b) Period from March 2, 2009, date operations commenced, through October 31, 2009. (c) Calculated based on average shares outstanding during the period. (d) Total return is calculated without the contingent deferred sales charge. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis. (g) Reflects Manager's contractual expense limit. (h) Excludes expense reimbursement from Manager and/or Underwriter. (i) Excludes expense reimbursement from Manager. FINANCIAL STATEMENTS The financial statements and the financial highlights of the Acquired and Acquiring Funds included in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2009 are incorporated by reference into the Statement of Additional Information and have been so incorporated by reference in reliance on the report of Ernst & Young LLP, Independent Registered Public Accounting Firm. Copies of the Annual Report are available upon request as described above. LEGAL MATTERS Certain matters concerning the issuance of shares of the Acquiring Fund will be passed upon by Michael D. Roughton, Esq., Counsel to PFI. Certain tax consequences of the Reorganization will be passed upon for the Acquiring Fund by Randy Lee Bergstrom, Esq., Assistant Tax Counsel to PFI, and for the Acquired Fund by Carolyn F. Kolks, Esq., Assistant Tax Counsel to PFI. OTHER INFORMATION PFI is not required to hold annual meetings of shareholders and, therefore, it cannot be determined when the next meeting of shareholders will be held. Shareholder proposals to be presented at any future meeting of shareholders of any PFI Fund must be received by PFI a reasonable time before its solicitation of proxies for that meeting in order for such proposals to be considered for inclusion in the proxy materials related to that meeting. BY ORDER OF THE BOARD OF DIRECTORS , 2010 Des Moines, Iowa Appendix A FORM OF PLAN OF ACQUISITION SmallCap Value Fund I and SmallCap Value Fund II The Board of Directors of Principal Funds, Inc., a Maryland corporation (the Fund), deems it advisable that SmallCap Value Fund II series of the Fund (SmallCap Value II) acquire all of the assets of SmallCap Value Fund I series of the Fund (SmallCap Value I) in exchange for the assumption by SmallCap Value II of all of the liabilities of SmallCap Value I and shares issued by SmallCap Value II which are thereafter to be distributed by SmallCap Value I pro rata to its shareholders in complete liquidation and termination of SmallCap Value I and in exchange for all of SmallCap Value I s outstanding shares. SmallCap Value I will transfer to SmallCap Value II, and SmallCap Value II will acquire from SmallCap Value I, all of the assets of SmallCap Value I on the Closing Date and will assume from SmallCap Value I all of the liabilities of SmallCap Value I in exchange for the issuance of the number of shares of SmallCap Value II determined as provided in the following paragraphs, which shares will be subsequently distributed pro rata to the shareholders of SmallCap Value I in complete liquidation and termination of SmallCap Value I and in exchange for all of SmallCap Value I s outstanding shares. SmallCap Value I will not issue, sell or transfer any of its shares after the Closing Date, and only redemption requests received by SmallCap Value I in proper form prior to the Closing Date shall be fulfilled by SmallCap Value I. Redemption requests received by SmallCap Value I thereafter will be treated as requests for redemption of those shares of SmallCap Value II allocable to the shareholder in question. SmallCap Value I will declare, and SmallCap Value II may declare, to its shareholders of record on or prior to the Closing Date a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its income (computed without regard to any deduction for dividends paid) and all of its net realized capital gains, if any, as of the Closing Date. On the Closing Date, SmallCap Value II will issue to SmallCap Value I a number of full and fractional shares of SmallCap Value II, taken at their then net asset value, having an aggregate net asset value equal to the aggregate value of the net assets of SmallCap Value I . The aggregate value of the net assets of SmallCap Value I and SmallCap Value II shall be determined in accordance with the then current Prospectus of the Fund as of close of regularly scheduled trading on the New York Stock Exchange on the Closing Date. The closing of the transactions contemplated in this Plan (the Closing) shall be held at the offices of Principal Management Corporation, at 3:00 p.m. Central Time on , 2010, or on such earlier or later date as fund management may determine. The date on which the Closing is to be held as provided in this Plan shall be known as the Closing Date. In the event that on the Closing Date (a) the New York Stock Exchange is closed for other than customary weekend and holiday closings or (b) trading on said Exchange is restricted or (c) an emergency exists as a result of which it is not reasonably practicable for SmallCap Value II or SmallCap Value I to fairly determine the value of its assets, the Closing Date shall be postponed until the first business day after the day on which trading shall have been fully resumed. As soon as practicable after the Closing, SmallCap Value I shall (a) distribute on a pro rata basis to the shareholders of record of SmallCap Value I at the close of business on the Closing Date the shares of SmallCap Value II received by SmallCap Value I at the Closing in exchange for all of SmallCap Value Is outstanding shares, and (b) be liquidated in accordance with applicable law and the Funds Articles of Incorporation. For purposes of the distribution of shares of SmallCap Value II to shareholders of SmallCap Value I , SmallCap Value II shall credit its books an appropriate number its shares to the Fund of each shareholder of SmallCap Value I . No certificates will be issued for shares of SmallCap Value II. After the Closing Date and until surrendered, each outstanding certificate, if any, which, prior to the Closing Date, represented shares of SmallCap Value I, shall be deemed for all purposes of the Funds Articles of Incorporation and Bylaws to evidence the appropriate number of shares of SmallCap Value II to be credited on the books of SmallCap Value II in respect of such shares of SmallCap Value I as provided above. Prior to the Closing Date, SmallCap Value I shall deliver to SmallCap Value II a list setting forth the assets to be assigned, delivered and transferred to SmallCap Value II, including the securities then owned by SmallCap Value I and the respective federal income tax bases (on an identified cost basis) thereof, and the liabilities to be assumed by SmallCap Value II pursuant to this Plan. All of SmallCap Value I s portfolio securities shall be delivered by SmallCap Value I s custodian on the Closing Date to SmallCap Value II or its custodian, either endorsed in proper form for transfer in such condition as to constitute good delivery thereof in accordance with the practice of brokers or, if such securities are held in a securities depository within the meaning of Rule 17f-4 under the Investment Company Act of 1940, transferred to a Fund in the name of SmallCap Value II or its custodian with said depository. All cash to be delivered pursuant to this Plan shall be transferred from SmallCap Value I at its custodian to SmallCap Value II at its custodian. If on the Closing Date SmallCap Value I is unable to make good delivery to SmallCap Value IIs custodian of any of SmallCap Value I s portfolio securities because such securities have not yet been delivered to SmallCap Value I s custodian by its brokers or by the transfer agent for such securities, then the delivery requirement with respect to such securities shall be waived, and SmallCap Value I shall deliver to SmallCap Value IIs custodian on or by said Closing Date with respect to said undelivered securities executed copies of an agreement of assignment in a form satisfactory to SmallCap Value II, and a due bill or due bills in form and substance satisfactory to the custodian, together with such other documents including brokers confirmations, as may be reasonably required by SmallCap Value II. This Plan may be abandoned and terminated, whether before or after action thereon by the shareholders of SmallCap Value I and notwithstanding favorable action by such shareholders, if the Board of Directors believe that the consummation of the transactions contemplated hereunder would not be in the best interests of the shareholders of either Fund. This Plan may be amended by the Board of Directors at any time, except that after approval by the shareholders of SmallCap Value I no amendment may be made with respect to the Plan which in the opinion of the Board of Directors materially adversely affects the interests of the shareholders of SmallCap Value I. Except as expressly provided otherwise in this Plan, SmallCap Value I will pay or cause to be paid all out-of-pocket fees and expenses incurred in connection with the transactions contemplated under this Plan , including, but not limited to, accountants fees, legal fees, registration fees, printing expenses, transfer taxes (if any) and the fees of banks and transfer agents. IN WITNESS WHEREOF , each of the parties hereto has caused this Plan to be executed by its President or its Executive Vice President as of the th day of , 2010. PRINCIPAL FUNDS, INC. on behalf of the following Acquired Fund: SmallCap Value Fund I By: Nora M. Everett, President PRINCIPAL FUNDS, INC. on behalf of the following Acquiring Fund: SmallCap Value Fund II By: Michael J. Beer, Executive Vice President Appendix B DESCRIPTION OF INDICES The performance tables included in this Information Statement/Prospectus provide performance information of the following indices. This indices are described in this Appendix. An investment cannot be made directly in the index the index's performance figures do not include any commissions or sales charges that would be paid by investors purchasing the securities represented by the indices. Russell 2000 Value Index is a market-weighted total return index that measures the performance of companies within the Russell 2000 Index having lower price-to-book ratios and lower forecasted growth values. PRINCIPAL FUNDS, INC. – SMALLCAP VALUE FUND I Des Moines, Iowa 50392-2080 PROXY FOR A SPECIAL MEETING OF SHAREHOLDERS November 4, 2010 This proxy is solicited on behalf of the Board of Directors of the Fund. The undersigned shareholder appoints Michael J. Beer, Michael D. Roughton, and Ernest H.
